12-268
         Reci v. Holder
                                                                                        BIA
                                                                                  Elstein, IJ
                                                                               A098 940 002
                                                                               A098 940 001
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 16th day of October, two thousand thirteen.
 5
 6       PRESENT:
 7                DEBRA ANN LIVINGSTON,
 8                DENNY CHIN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       SOFIJE RECI, GENTIAN RECI,
14                Petitioners,
15
16                        v.                                    12-268
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Theodore N. Cox, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Carl H. McIntyre,
27                                     Assistant Director; W. Daniel Shieh,
28                                     Trial Attorney, Office of
 1                             Immigration Litigation, United
 2                             States Department of Justice,
 3                             Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioners Sofije Reci (“Reci”) and her son Gentian,

10   natives and citizens of Albania, seek review of a January

11   10, 2012 decision of the BIA affirming the April 5, 2010

12   decision of an Immigration Judge (“IJ”), which denied Reci’s

13   application for asylum and withholding of removal.1    In re

14   Sofije & Gentian Reci, Nos. A098 940 002/001 (B.I.A. Jan.

15   10, 2012), aff’g Nos. A098 940 002/001 (Immig. Ct. N.Y. City

16   Apr. 5, 2010).    We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       We have reviewed the IJ’s decision as supplemented by

19   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

20   Cir. 2005).    The applicable standards of review are well

21   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

22   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).     For

23   asylum applications such as these, which are governed by the

           1
             Reci’s application included Gentian as a derivative
       applicant, as permitted by 8 U.S.C. § 1158(b)(3).
                                     2
 1   amendments to the Immigration and Nationality Act made by

 2   the REAL ID Act of 2005, the agency “may rely on any

 3   inconsistency or omission in making an adverse credibility

 4   determination as long as the ‘totality of the circumstances’

 5   establishes that an asylum applicant is not credible.”     Xiu

 6   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per

 7   curiam) (quoting 8 U.S.C. § 1158(b)(1)(B)(iii)).    Here, the

 8   agency’s adverse credibility finding is supported by

 9   substantial evidence.

10       The agency reasonably found that the petitioners were

11   incredible based on their inconsistent testimony regarding

12   the identity of the individuals who allegedly threatened

13   them in December 2004, which family member filed a police

14   report after another alleged incident in April 2005, the

15   dates they resided in a new apartment after the latter

16   incident, and who authored Reci’s asylum application.    Xiu

17   Xia Lin, 534 F.3d at 167.   The petitioners contend that they

18   provided “sufficient and plausible” explanations for these

19   inconsistencies, but their brief failed to address the first

20   two findings, and their explanation for the latter two

21   findings is insufficient to overturn the agency’s

22   determination.   See Majidi v. Gonzales, 430 F.3d 77, 80-81


                                   3
 1   (2d Cir. 2005) (explaining that petitioners “must do more

 2   than offer a plausible explanation ... to secure relief;

 3   [they] must demonstrate that a reasonable fact-finder would

 4   be compelled to credit [their] testimony” (internal

 5   quotation marks omitted)).

 6       The petitioners also contend that the agency erred in

 7   requiring corroborative evidence that was not reasonably

 8   available.   However, the agency was permitted to require

 9   petitioners to submit additional evidence from family

10   members to rehabilitate their incredible testimony.     See

11   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per

12   curiam).

13       Because the agency’s adverse credibility determination

14   is supported by substantial evidence, this Court will defer

15   to that ruling.   Xiu Xia Lin, 534 F.3d at 167.   As the only

16   evidence of a threat to the petitioners’ lives or freedom

17   depended upon their credibility, the adverse credibility

18   determination in this case is dispositive of their claims

19   for both asylum and withholding of removal.   See Paul v.

20   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

21

22



                                   4
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe, Clerk
6




                                  5